DETAILED ACTION
This Office Action is in response to Application filed June 8, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Species 8 drawn to the embodiment shown in Fig. 11 of current application, and Subspecies B drawn to the embodiment with a feature recited in claims 28 and 38, claims 1-4, 7, 8, 45 and 46, in the reply filed on June 27, 2022 is acknowledged.  The traversal is on the grounds that “Among those independent claims, claim 34 is the only independent claim to recite a Markush group of impurity elements”, and that “That is, independent claims 1, 9, 45, and 46 do not recites distinct embodiments having different impurity elements, and thus restriction between subspecies of impurity elements is improper for independent claims 1, 9, 45, and 46 and their dependent claims.”  This is not found persuasive because (a) claim 9 is directed to the nonelected embodiment shown in Figs. 3, 4 and 6-8 of current application, while the elected embodiment drawn to Fig. 11 of current application does not have the claimed feature “an Al raw material and an N raw material are alternatively repeatedly fed in the step of growing the first AlN buffer layer”, and claims 10-33 depend on claim 9, (b) claim 5 is directed to the nonelected embodiment shown in Figs. 6-8 of current application, and (c) claims 6 and 33 are directed to the nonelected embodiment shown in Fig. 10 of current application since Applicants did not originally disclose any dopants and resistivity for the elected embodiment shown in Fig. 11 of current application, and claim 34-44 depend on claim 33.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 7 is objected to because of the following informalities: “further includes” should be replaced with “further including” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7,598,108)
Regarding claim 1, Li et al. disclose a method for manufacturing a group III nitride semiconductor substrate (composite structure of 302, 304, 306 and 308 in Figs. 3-6) comprising steps of: growing a first AlIN buffer layer (306 in Figs. 3-5 and 1006 in Fig. 6) on an Si substrate (302), because the preposition “on” does not necessarily suggest “directly on”; growing a second AlN buffer layer (308) on the first AlN buffer layer at a temperature higher than a growth temperature of the first AlN buffer layer (col. 7, lines 36-40); and growing a group III nitride semiconductor layer (one of semiconductor layers formed above AlN layer 308) on the second AlN buffer layer, wherein the growth temperature of the first AlN buffer layer is 500°C to 800°C.
Li et al. differ from the claimed invention by not showing that the growth temperature of the first AlN buffer layer is 400°C to 600°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the growth temperature of the first AlN buffer layer can be 400°C to 600°C, because (a) the growth temperature range of 500°C to 800°C for the first AlN buffer layer 306 disclosed by Li et al. overlaps with the claimed growth temperature range, and (b) the growth temperature range of the first AlN buffer layer should be controlled and optimized to improve the quality of the semiconductor layers formed on the first AlN buffer layer 306.
Regarding claims 2 and 3, Li et al. further disclose that a growth temperature of the second AIN buffer layer (308; 1,000°C to 1,200°C) is 900°C to 1200°C (claim 2), and the thickness (318 in Fig. 3) of the first AIN buffer layer (306) is 0.4 nm to 100 nm (col. 4, lines 11-13) (claim 3).
Regarding claim 4, Li et al. differ from the claimed invention by not showing that a total thickness of the first and second AlN buffer layers is 30 nm to 200 nm.
Li et al. further disclose that the thickness of the first AlN buffer layer 306 is 10 to 50 nm (col. 4, lines 11-13), the thickness of the second AlN buffer layer 308 is 100 to 500 nm (col. 4, lines 14-15), and therefore, the total thickness of the first and second AlN buffer layers is 110 to 550 nm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a total thickness of the first and second AlN buffer layers can be 30 nm to 200 nm, because (a) the total thickness of the first and second AlN buffer layers of 110 to 550 nm disclosed by Li et al. overlaps with the claimed range of the total thickness of the first and second AlN buffer layers, and (b) the total thickness of the first and second AlN buffer layers should be controlled and optimized to improve the quality of the semiconductor layers formed on the first AlN buffer layer 306 and the second AlN buffer layer 308.
Regarding claim 7, Li et al. differ from the claimed invention by not further including, before growing the group III nitride semiconductor layer, a step of applying heat treatment at 900°C to 1450°C to the Si substrate on which the first AIN buffer layer and second AIN buffer layer have been sequentially grown.
Li et al. further disclose that “Forming the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 includes depositing each Al1-XGaXN layer at a substrate temperature within the first range” (col. 7, lines 40-43), where the first range is 1000 to 1200oC (col. 7, line 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Li et al., before growing the group III nitride semiconductor layer, which is either the first grading or first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al., can further include a step of applying heat treatment at 900°C to 1450°C to the Si substrate on which the first AIN buffer layer and second AIN buffer layer have been sequentially grown, because (a) Applicants do not specifically claim how long the heat treatment is applied, (b) the first and second AlN buffer layer are applied with the temperature at which the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al. are grown, (c) the growth temperature of 1000 to 1200oC for the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al. overlaps with the claimed heat treatment temperature, and (d) the growth temperature range of the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al. should be controlled and optimized to improve the quality of the semiconductor layers formed on the first grading or first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al.
Regarding claim 8, Li et al. differ from the claimed invention by not showing that the Si substrate has a main surface inclined toward a direction by 0.1° to 1.5° from the (111) plane of a silicon single crystal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Si substrate can have a main surface inclined toward a direction by 0.1° to 1.5° from the (111) plane of a silicon single crystal, because (a) a Si(111) substrate has been commonly employed for forming GaN-based semiconductor materials due to similarity between the lattice structures and lattice constants of a Si(111) substrate and those of GaN-based semiconductor materials, and (b) the offcut angle should be controlled and optimized to obtain a high quality of the GaN-based semiconductor materials since the offcut angle of the Si(111) substrate would influence epitaxial growth kinetics of the GaN-based semiconductor materials.
Regarding claim 45, Li et al. disclose a method for manufacturing a group III nitride semiconductor substrate (composite structure of 302, 304, 306 and 308; Figs. 3-6) comprising steps of: growing an AlN buffer layer (one of 304, 306 and 308) on an Si substrate (302); applying heat treatment at 1000 to 1200oC to the Si substrate on which the AlN buffer layer has been grown, because Li et al. further disclose that “Forming the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 includes depositing each Al1-XGaXN layer at a substrate temperature within the first range” (col. 7, lines 40-43), where the first range is 1000 to 1200oC (col. 7, line 38); and growing a group III nitride semiconductor layer (one of semiconductor layers formed over AlN buffer layer 304/306/308) on the AIN buffer layer that has been subjected to the heat treatment.
Li et al. differ from the claimed invention by not showing that heat treatment is applied at 900°C to 1450°C to the Si substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that heat treatment can be applied at 900°C to 1450°C to the Si substrate, because (a) Applicants do not specifically claim how long the heat treatment is applied, (b) the first and second AlN buffer layer are applied with the temperature at which the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al. are grown, (c) the growth temperature of 1000 to 1200oC for the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al. overlaps with the claimed heat treatment temperature, and (d) the growth temperature range of the first grading and first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al. should be controlled and optimized to improve the quality of the semiconductor layers formed on the first grading or first fixed composition Al1-XGaXN layers in Steps 1010 and 1012 in Fig. 6 of Li et al.
Regarding claim 46, Li et al. disclose a method for manufacturing a group III nitride semiconductor substrate (composite structure of 302, 304, 306 and 308; Figs. 3-6) comprising steps of: growing an AlN buffer layer (one of 304, 306 and 308) on an Si substrate (302); and growing a group III nitride semiconductor layer (one of semiconductor layers formed over AlN buffer layer 308) on the AIN buffer layer.
Li et al. differ from the claimed invention by not showing that the Si substrate has a main surface inclined toward a direction by 0.1° to 1.5° from the (111) plane of a silicon single crystal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Si substrate can have a main surface inclined toward a direction by 0.1° to 1.5° from the (111) plane of a silicon single crystal, because (a) a Si(111) substrate has been commonly employed for forming GaN-based semiconductor materials due to similarity between the lattice structures and lattice constants of a Si(111) substrate and those of GaN-based semiconductor materials, and (b) the offcut angle should be controlled and optimized to obtain a high quality of the GaN-based semiconductor materials since the offcut angle of the Si(111) substrate would influence epitaxial growth kinetics of the GaN-based semiconductor materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (US 2017/0117136)
Chen et al. (US 10,121,656)
Xu et al. (US 10,158,046)
Shikauchi et al. (US 9,673,052)
Okuno et al. (US 9,214,339)
Hata et al. (US 7,312,480)
Yokoyama (US 8,173,464)
Melnik et al. (US 8,778,783)
Ichizono et al. (US 8,686,455)
Yu et al., “A study of semi-insulating GaN grown on AlN buffer/sapphire substrate by metalorganic chemical vapor deposition,” Journal of Crystal Growth 293 (2006) pp. 273-277.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 11, 2022